 In the Matter of PITTSBURGH PLATE GLASS COMPANYandUNITEDAUTOMOBILE WORKERS, AFFILIATED WITH THE C. I. O.Case No. R-2438.-Decided April 29, 1941Jurisdiction:glass manufacturing.-Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition; election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees including the paint stockroom man, but excluding the city shippingclerk, clerical and office employees, supervisory employees, salesmen, and retailclerks.McCarty & Cooper, by Mr. Robert P. McLartyandMr. Walter G.Cooper,of Atlanta, Ga., for the Company.Mr. C. M. Gilnuvii,of Atlanta, Ga., for the Union.Miss Ann Landy,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 21, 1941, United Automobile Workers, affiliated with ithe C. I. 0., herein called,the Union,filed with the Regional Directorfor the Tenth Region(Atlanta, Georgia)a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Pittsburgh Plate Glass Company, Atlanta, Georgia,herein called the Company,and requesting an investigation and certi-fication of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat.449, herein called the Act.On March17, 1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9,(c) of the Act and Article III, Section 3,of the National Labor Relations Board Rules and Regulations-Series2, as amended,ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.,On March 19,1941,the Regional Director,issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice,a hearing was held onMarch 31,1941,at Atlanta,31 N. L.R. B, No. 71.-468 PITTSBURGH PLATE GLASS COMPANY469,'Georgia, before Alexander. E. Wilson, Jr., the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theUnion were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on-objections to the admission' of evi-dence.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPittsburgh Plate Glass Company is a Pennsylvania corporation.At 23 factories located throughout the United States the Companymanufactures plate glass, mirrors, paints, and other products.TheCompany also has 80 plants of which one,, located in Atlanta, Georgia,is involved in the present proceedings.At the Atlanta plant the Com-pany is engaged in three types of business; glass construction, and glassand paint sales.About 98 per cent of the material used and sold atAtlanta comes from the Company's Atlanta warehouses, but all suchmaterials were manufactured in factories of the Company locatedoutside the State of Georgia.The Company employs about 58 em-ployees at its Atlanta plant.II.THE ORGANIZATION INVOLVEDUnited Automobile Workers is a labor organization affiliated withthe Congress of Industrial Organizations. It admits to membershipemployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONIn a letter dated December 16, 1940, addressed,to the manager ofthe Company's Atlanta plant, Federation of Flat Glass Workers,pany's employees in Atlanta.The letter was acknowledged; and re-ferred to the Company,'s General Office, but the request was neveranswered.At the hearing there was introduced in evidence a report by theRegional Director showing that a substantial number of employees 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the unit hereinafter found to be appropriate have designatedan unnamed union,affiliated with the C. I. 0. as their representativefor the purposes of collective bargaining.,.The recordcontainsno explanation of the fact that the request tobargain wasmade on behalf of the Flat Glass Workers, C. I. 0. andthe petition was filed by the Union. Inasmuch, however, as the au-thorization cards designated ".- .. union affiliated with C. L 0.," it isclearthat the employees thereby intended to authorize bargaining ontheir behalf by a C. I. 0. affiliate.2No labor organization other thanthe Union now seeks to represent the Company's employees.We find thata question has arisenconcerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and-commerce among the several States, andtends to lead td labor disputes burdening-.and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union contends that all production and maintenance employeesof the Company at its Atlanta plant, including the city shipping clerkand the paint department stockroom man, but excluding clerical andoffice employees, supervisory employees, salesmen, and, retail clerks,constitute an appropriate unit.The Company does not object to theappropriateness of such unit, but contends that the city shipping clerkis a supervisory employee.-The duties of the city shipping clerk consist of taking orders forcity deliveries, distributing orders among the cutters, seeing that theorders are filled, making out receipts, and assigning the orders to de-livery trucks.He does no physical labor.Since all the duties of thecity shipping clerk are supervisory and clerical in nature we shallexclude him from the unit of production and maintenance employees.We find that all production and maintenance employees of the Com-pany, including the paint stockroom man, but excluding the city ship-The Regional Director reports that the Union submitted 26 authorization cards andthat 23 of such cards were signed by employees whose names appear on the Company'sMarch 26, 1941, pay rollTwelve of the cards were signed between November 1940 andJanuary 1941 , 14 of the cards were undatedThere are approximately 30 employees inthe unit requested by the UnionCf N. L R B v Bradford DyeingAssociation, 110 U S 318 PITTSBURGH PLATE GLASS COMPANY471ping clerk, clerical and office employees, supervisory employees,sales-men, and retail clerks, constitute a unit appropriate for the purposesof collective bargaining, and that such unit will insure to employees ofthe Company, the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved -by means of an election by secret ballot.' TheUnion stated that a pay roll dated not later than February 15, 1941,should be used as a basis for determining eligibility to vote, but offeredno reason for this request.Following our usual practice, we shall useas the date for determining eligibility of employees-to vote the pay-rollperiod next preceding the date of this Direction of Election, subject tosuch limitations and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW,1.A question effecting commerce has arisen concerning the repre-sentation of employees of Pittsburgh Plate Glass Company, Atlanta,Georgia, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company at itsAtlanta, Georgia, plant, including the paint stockroom man, but ex-cluding the city shipping clerk, clerical and office employees, super-visory employees, salesman, and retail clerks, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations, Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining•with Pittsburgh Plate Glass Company, Atlanta, Georgia, an electionby secret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Relations 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard and subject to Article III, Section 9, of said Rules and Regula-tions, among all production and maintenance employees of the Com-pany at its Atlanta, Georgia, plant, who were employed during 'thepay-roll period next preceding the date of this Direction of Election,including the paint stockroom man, and employees who did not workduring the pay-roll period because they were ill or on vacation, or inthe active military service or training 'of the United States, or tem-porarily laid off, but excluding the city shipping clerk, clerical andoffice employees, supervisory employees, salesmen, retail clerks, andemployees who have since quit or,been discharged for cause, to deter-mine whether or not they desire to be represented by United Automo-bileWorkers, affiliated with the C. I. 0., for the purposes of collectivebargaining.